EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on December 01, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10/821,070 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Eric Kelly on April 1st, 2021.
The application has been amended as follows: 

1. (Currently amended) A makeup-repair-tool configured for repairing powder or mineral based makeup, wherein the makeup-repair-tool comprises:
a first-press with a first-press-surface that is substantially flat and planar and configured for pressing against makeup such that the makeup that is pressed by the first-press-surface is left flat, planar, and compressed, wherein the first-press-surface is free of holes;
a second-press with a second-press-surface that is substantially flat and planar and configured for pressing against different makeup such that the different makeup that is pressed by the second-press-surface is left flat, planar, and compressed, wherein the second-press-surface is also free of holes;
a handle that is an elongate member that is disposed between the first-press and the second-press; wherein the handle is attached to the first-press and attached to the second-press; wherein the handle comprises at least one elongate slot that is an indented groove into the handle
wherein the handle has a transverse dimension, a width or a diameter, that is orthogonal to the longitude of the elongate member, wherein that transverse dimension is shorter than either a length of the first-press-surface or a length of the second-press-surface; 
wherein the handle is longer than the second-press-surface;
wherein the first-press-surface and the second-press-surface are both substantially manufactured from an electrostatically neutral material;  
wherein the first-press, the second-press, and the handle are all a single integral article of manufacture;
wherein when a force is removably exerted upon the handle in a direction that is parallel with the longitude of the elongate member, the first-press-surface presses against the makeup; wherein when a different force, that is in an opposite direction of the force, is removably exerted upon the handle the second-press-surface presses against the different makeup.

2. (Previously presented) The makeup-repair-tool according to claim 1, wherein the first-press comprises a first-non-press-surface; wherein the first-press-surface is disposed opposite from the first-non-press-surface; wherein at least portions of the first-press-surface removably contacts the makeup; and wherein the handle attaches to the first-press at at least one location of the first-non-press-surface; wherein the first-press-surface is substantially parallel with the first-non-press-surface.

3. (Currently amended) The makeup-repair-tool according to claim 1, wherein the first-press-surface is one or more of substantially: 

4. (Previously presented) The makeup-repair-tool according to claim 2, wherein the first-press is defined and bound by a closed-perimeter that separates the first-press-surface from the first-non-press-surface.

5. (Original) The makeup-repair-tool according to claim 4, wherein this closed-perimeter is substantially shaped as: a circle, a polygon, a parallelogram, a rectangle, or a square.

6. (Original) The makeup-repair-tool according to claim 4, wherein this closed-perimeter is substantially shaped and sized to fit within a pan that is holding the makeup.  

7. (Previously presented) The makeup-repair-tool according to claim 1, wherein the handle is one or more of substantially: a structural member, a rigid member, a semi-rigid member, or a straight member.

8. (Previously presented) The makeup-repair-tool according to claim 1, wherein the elongate member of the handle extends substantially orthogonally from a major surface of the first-press to a major surface of the second-press.

9. (Previously presented).  The makeup-repair-tool according to claim 1, wherein the first-press is disposed opposite from the second-press.



11. (Previously presented) The makeup-repair-tool according to claim 1, wherein the first-press is larger than the second-press.

12. (Previously presented) The makeup-repair-tool according to claim 1, wherein the second-press comprises a second-non-press-surface; wherein the second-press-surface is disposed opposite from the second-non-press-surface; wherein at least portions of the second-press-surface removably contacts the different makeup; and wherein the handle attaches to the second-press at at least one location of the second-non-press-surface; wherein the second-press-surface is substantially parallel with the second-non-press-surface.

13. (Currently amended) The makeup-repair-tool according to claim 1, wherein the second-press-surface is one or more of substantially: 



15. (Original) The makeup-repair-tool according to claim 14, wherein this second-closed-perimeter is substantially shaped as: a circle, a polygon, a parallelogram, a rectangle, or a square.

16. (Original) The makeup-repair-tool according to claim 14, wherein this second-closed-perimeter is substantially shaped and sized to fit within a pan that is holding the different makeup.  

17. (Currently amended) A kit for repairing broken powder or mineral based makeup, comprising:
a spatula for scraping and returning broken makeup back into a pan configured for holding the broken makeup;
a container comprising repair-mousse configured for putting at least some of the repair-mousse onto the broken makeup;
at least one makeup-repair-tool for pressing and compacting the broken makeup; wherein the at least one makeup-repair-tool comprises:
a first-press with a first-press-surface that is substantially flat and planar and configured for pressing against the broken makeup such that the broken 
a second-press with a second-press-surface that is substantially flat and planar and configured for pressing against different makeup such that the different makeup that is pressed by the second-press-surface is left flat, planar, and compressed, wherein the second-press-surface is also free of holes;
a handle that is an elongate member that is disposed between the first-press and the second-press; wherein the handle is attached to the first-press and attached to the second-press; wherein the handle comprises at least one elongate slot that is an indented groove into the handle
wherein the handle has a transverse dimension, a width or a diameter, that is orthogonal to the longitude of the elongate member, wherein that transverse dimension is shorter than either a length of the first-press-surface or a length of the second-press-surface; wherein the transverse dimension of the handle is uniform and fixed along a length of the handle except where the handle attaches to the first-press and to the second-press;
wherein the handle is longer than the second-press-surface;
wherein the first-press-surface and the second-press-surface are both substantially manufactured from an electrostatically neutral material;
wherein the first-press, the second-press, and the handle are all a single integral article of manufacture;
wherein when a force is removably exerted upon the handle in a direction that is parallel with the longitude of the elongate member, the first-press-surface presses against the broken makeup; wherein when a different force, that is in an opposite direction of the force, is removably exerted upon the handle the second-press-surface presses against the different makeup.

18. Canceled.

19. Canceled.

20. Canceled. 

21. (Previously presented) The makeup-repair-tool according to claim 1, wherein the at least one elongate slot does not pass entirely through the handle such that the at least one elongate slot is not a hole through the handle.


Allowable Subject Matter
Claims 1-17 and 21 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or suggest a makeup-repair-tool configured for repairing powder or mineral based makeup, wherein the makeup-repair-tool comprises:
a first-press with a first-press-surface that is substantially flat and planar and configured for pressing against makeup such that the makeup that is pressed by the first-press-surface is left flat, planar, and compressed, wherein the first-press-surface is free of holes;
a second-press with a second-press-surface that is substantially flat and planar and configured for pressing against different makeup such that the different makeup that is pressed by the second-press-surface is left flat, planar, and compressed, wherein the second-press-surface is also free of holes;
a handle that is an elongate member that is disposed between the first-press and the second-press; wherein the handle is attached to the first-press and attached to the second-press; wherein the handle comprises at least one elongate slot that is an indented groove into the handle, wherein the at least one elongate slot has a longitude that is substantially parallel with a longitude of the elongate member of the handle; wherein the longitude of the at least one elongate slot is perpendicular to both the first-press-surface and the second-press-surface; 
wherein the handle has a transverse dimension, a width or a diameter, that is orthogonal to the longitude of the elongate member, wherein that transverse dimension is shorter than either a length of the first-press-surface or a length of the second-press-surface; wherein the transverse dimension of the handle is uniform and fixed along a 
wherein the first-press, the second-press, and the handle are all a single integral article of manufacture;
wherein the first-press-surface and the second-press-surface are both substantially manufactured from an electrostatically neutral material;
wherein when a force is removably exerted upon the handle in a direction that is parallel with the longitude of the elongate member, the first-press-surface presses against the makeup; wherein when a different force, that is in an opposite direction of the force, is removably exerted upon the handle the second-press-surface presses against the different makeup.
	Specifically, Pahlck et al. (6,245,341), Thornley (D261,346), Lillelund et al. (D399,103) fail to disclose that the first-press-surface and the second-press-surface are both substantially manufactured from an electrostatically neutral material to minimize such makeup or powder material from "sticking" to  pressing surface due to opposite electrical charges, as may otherwise 
occur in static electricity environments.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU-KHANH T. NGUYEN whose telephone number is (571)272-1136.  The examiner can normally be reached on 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THU KHANH T NGUYEN/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743